Title: To Thomas Jefferson from Chapman Johnson, 12 April 1824
From: Johnson, Chapman
To: Jefferson, Thomas


Dear Sir,
Richmond
12. April 1824.
I have received your letter of the 9th in which you propose to make absolute, the provisional instruction to our agent, for employment of the anatomical professor—I am very sensible of the advantages which the present occasion offers, for the engagement of this professor, and I am very desirous to have him in place, without unnecessary delay—But I fear it is not safe to venture in the expense at this time—The estimates which accompany your letter, are founded upon the supposition that the University is to be full, from the commencement—so as to give us full rent for the hotels, dormitories and public rooms, and to leave nothing for which we should be bound to the professors, beyond the salary of 1500 D: My hopes anticipate this state of things; but can we safely make it the basis of our calculations?—I should prefer having the experience of one year, before we authorise any further engagements—If we should have a surplus income, it may find an advantageous employment, in paying arrears of debt, finishing our buildings, eking out our grounds, or enlarging the foundations of our library and apparatus—Mr Pendleton of the council has returned from Washington, but brings us no news in relation to our $50000, later than Mr Cabell gave us—He is in good spirits about its success before congress—Mr Gilmer is detained for a day or two with the court now in session—As soon as he is released he will set out for Monticello; You may certainly expect to see him in the course of this week—with very great respect your obt. svtC: Johnson